--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDMENT OF CREDIT AGREEMENT


THIS AMENDMENT OF CREDIT AGREEMENT (this "Amendment"), dated as of December 31,
2008, is by and between BASIC EARTH SCIENCE SYSTEMS, INC. ("BESSI"), and
AMERICAN NATIONAL BANK, a national banking association ("ANB"), f/k/a THE BANK
OF CHERRY CREEK, N.A. ("BOCC").


RECITALS


A.  BESSI and BOCC entered into a letter agreement dated March 4, 2002, as
previously amended (as so amended, the "Credit Agreement"), setting forth the
terms upon which BOCC would make advances to BESSI and by which such advances
would be governed and repaid.  Capitalized terms used herein but not defined
herein shall have the same meanings as set forth in the Credit Agreement.


B.  ANB is the successor in interest to the rights and obligations of BOCC under
the Credit Agreement and all related documents.


C.  BESSI and ANB desire that this Amendment be executed and delivered in order
to amend certain terms and provisions of the Credit Agreement.


AMENDMENT


NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


1.  
Credit Agreement. The Credit Agreement shall be, and hereby is, amended as
follows as of the date hereof:



a.  
The following shall be substituted for the section entitled “Maturity Date” on
page 2 of the Credit Agreement:



 
Maturity Date:
“December 31, 2010, on which date the Borrower agrees to repay the remaining
balance of the Loan in its entirety, including all outstanding principal
interest, fees, expenses, and other amounts due in connection therewith”.



b.  
The following shall be substituted for the section entitled “Revolving Period”
on page 2 of the Credit Agreement:



 
Revolving Period:
“From the date of this agreement through December 31, 2010.  During the
Revolving Period Borrower may borrow, repay, and re-borrow funds.  At no time,
however, may the aggregate outstanding principal balance of all Advances exceed
the Commitment Amount”.



c.  
The following shall be substituted for the section entitled “Interest Rate” on
page 2 of the Credit Agreement:



 
Interest Rate:
“Interest on the outstanding principal balance of the Line of Credit shall
accrue at an annual rate equal to the greater of (a) the fluctuating Prime Rate
(as defined in the Note) plus ¼%, or (b) 6.5% per annum. After the occurrence of
an Event of Default, interest on the Line of Credit shall accrue at a rate equal
to the Prime Rate at the time of default plus five percentage points per annum.
Borrower shall pay interest monthly on the 1st day of each calendar month and on
the Maturity Date”.


 
1

--------------------------------------------------------------------------------

 
 
d.  
The following new section entitled “Accounts” shall be added to the end of page
2 of the Credit Agreement:



 
Accounts:
“Borrower will continue to maintain their primary operating accounts and payroll
accounts with ANB during the term of this commitment and prior to payment in
full of this Loan”.



2.  
The Amended Note.  The Amended Note shall be amended to reflect the interest
rate floor of 6.5% per annum, such amendment to be affected by an Allonge (the
“Allonge”), between Borrower and ANB, to be attached to the Amended Note and to
be substantially in the form of Exhibit A attached hereto and made a part
hereof.



3.  
Loan Documents.  All references in any document to the Credit Agreement shall be
deemed to refer to the Credit Agreement, as amended pursuant to this Amendment.



4.  
Conditions Precedent.  The obligations of the parties under this Amendment are
subject, at the option of ANB, to the prior satisfaction of the condition that
BESSI shall have delivered to ANB the following (all documents to be
satisfactory in form and substance to ANB and, if appropriate, duly executed
and/or acknowledged on behalf of the parties other than ANB):



a.  
This Amendment.

b.  
The Allonge



5.  
Certification by BESSI. BESSI hereby certifies to ANB that as of the date of
this Amendment: (a) all of BESSI’s representations and warranties contained in
the Credit Agreement are true, accurate and complete in all material respects,
(b) BESSI has performed and complied with all agreements and conditions required
to be performed or complied with by it under the Credit Agreement and/or any
Loan Document on or prior to this date, and (c) neither any Event of Default nor
any other event or condition which, with the giving of notice, the lapse of
time, or both, would constitute an Event of Default has occurred under the
Credit Agreement.



6.  
Continuation of the Credit Agreement. Except as specified in this Amendment, the
provisions of the Credit Agreement shall remain in full force and effect, and if
there is a conflict between the terms of this Amendment and those of the Credit
Agreement or any other document executed and delivered in connection therewith,
the terms of this Amendment shall control.



7.  
Miscellaneous. This Amendment shall be governed by and construed under the laws
of the State of Colorado and shall be binding upon and inure to the benefit of
the parties hereto and their successors and assigns.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument.



EXECUTED as of December 31, 2008.
 
 
BASIC EARTH SCIENCE SYSTEMS, INC.
 
 
By:  /s/ Ray Singleton  
      Ray Singleton
      President
 
 
      AMERICAN NATIONAL BANK f/k/a
  THE BANK OF CHERRY CREEK, N.A.
 
 
By:  /s/ Kevin Donaldson  
      Kevin Donaldson
      Vice President

 
2

--------------------------------------------------------------------------------

 

 
ALLONGE

 


Reference is made to an Amended Promissory Note dated March 4, 2002 (the
"Note"), in the face amount of $20,000,000, made by BASIC EARTH SCIENCE SYSTEMS,
INC. (“Borrower"), payable to the order of AMERICAN NATIONAL BANK (“ANB").


The Note is hereby modified as follows, effective as of the date hereof:


1.  
The following shall be substituted for the first sentence of the fifth paragraph
on page 1 of the Note:



“Except as otherwise provided below with respect to amounts not paid when due,
interest on the Loan shall accrue at an annual rate equal to the greater of (a)
the Prime Rate (as defined below) plus ¼%, or (b) 6.5% per annum”.


2.  
In line 2 of the forth paragraph on page 1 of the Note, “December 31, 2008”
shall be changed to “December 31, 2010”.



EXECUTED as of December 31, 2008.




BASIC EARTH SCIENCE SYSTEMS, INC.




By: /s/ Ray Singleton    
      Ray Singleton
      President




AMERICAN NATIONAL BANK




By: /s/ Kevin Donaldson  
      Kevin Donaldson
      Vice President

 